 


113 HR 4489 RH: World War I Memorial Act of 2014
U.S. House of Representatives
2014-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 486
113th CONGRESS 2d Session 
H. R. 4489
[Report No. 113–648, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2014 
Mr. Cleaver (for himself, Mr. Poe of Texas, Ms. Norton, Mr. Graves of Missouri, Mr. Yoder, Mr. Wittman, Mr. Rush, Ms. Moore, and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

December 8, 2014
Additional sponsors: Mrs. Hartzler, Mr. Long, Ms. Jenkins, Mr. Butterfield, Ms. Jackson Lee, Mr. Price of North Carolina, Mr. Danny K. Davis of Illinois, Mr. Thompson of Mississippi, Mr. Luetkemeyer, Mrs. Wagner, Ms. Fudge, Ms. Kelly of Illinois, Ms. Clarke of New York, Mr. Lamborn, Mr. Smith of Missouri, Mr. Clay, Mr. Nugent, Mr. Connolly, Mr. Thompson of California, and Mr. Perlmutter


December 8, 2014
Reported from the Committee on Natural Resources with an amendment
Strike out all after the enacting clause and insert the part printed in italic 





December 8, 2014
The Committee on Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on April 28, 2014

A BILL 
To designate memorials to the service of members of the United States Armed Forces in World War I, and for other purposes. 
 

1.Short titleThis Act may be cited as the World War I Memorial Act of 2014.
2.Designation of National World War I Museum and Memorial in Kansas City, Missouri
(a)DesignationThe Liberty Memorial of Kansas City at America’s National World War I Museum in Kansas City, Missouri, is hereby designated as the National World War I Museum and Memorial.
(b)CeremoniesThe World War I Centennial Commission (in this Act referred to as the Commission) may plan, develop, and execute ceremonies to recognize the designation of the Liberty Memorial of Kansas City as the National World War I Museum and Memorial.
3.Redesignation of Pershing Park in the District of Columbia as the World War I Memorial and enhancement of commemorative work
(a)RedesignationPershing Park in the District of Columbia is hereby redesignated as the World War I Memorial.
(b)CeremoniesThe Commission may plan, develop, and execute ceremonies for the rededication of Pershing Park, as it approaches its 50th anniversary, as the World War I Memorial and for the enhancement of the General Pershing Commemorative Work as authorized by subsection (c).
(c)Authority To enhance commemorative work
(1)In GeneralThe Commission may enhance the General Pershing Commemorative Work by constructing on the land designated by subsection (a) as the World War I Memorial appropriate sculptural and other commemorative elements, including landscaping, to further honor the service of members of the United States Armed Forces in World War I.
(2)General Pershing Commemorative Work definedThe term General Pershing Commemorative Work means the memorial to the late John J. Pershing, General of the Armies of the United States, who commanded the American Expeditionary Forces in World War I, and to the officers and men under his command, as authorized by Public Law 89–786 (80 Stat. 1377).
(d)Compliance with standards for commemorative works
(1)In generalExcept as provided in paragraph (2), chapter 89 of title 40, United States Code, applies to the enhancement of the General Pershing Commemorative Work under subsection (c).
(2)Waiver of certain requirements
(A)Site selection for memorialSection 8905 of such title does not apply with respect to the selection of the site for the World War I Memorial.
(B)Certain conditionsSection 8908(b) of such title does not apply to this section.
(e)No infringement upon existing memorialThe World War I Memorial may not interfere with or encroach on the District of Columbia War Memorial.
(f)Deposit of excess funds
(1)Use for other World War I commemorative activitiesIf, upon payment of all expenses for the enhancement of the General Pershing Commemorative Work under subsection (c) (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for such purpose, the Commission may use the amount of the balance for other commemorative activities authorized under the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2448).
(2)Use for other commemorative worksIf the authority for enhancement of the General Pershing Commemorative Work and the authority of the Commission to plan and conduct commemorative activities under the World War I Centennial Commission Act have expired and there remains a balance of funds received for the enhancement of the General Pershing Commemorative Work, the Commission shall transmit the amount of the balance to a separate account with the National Park Foundation, to be available to the Secretary of the Interior following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under section 8906(b)(3) of such title.
(g)Authorization To complete construction after termination of CommissionSection 8 of the World War I Centennial Commission Act (Public Law 112–272) is amended—
(1)in subsection (a), by striking The Centennial Commission and inserting Except as provided in subsection (c), the Centennial Commission; and
(2)by adding at the end the following new subsection:

(c)Exception for completion of National World War I MemorialThe Centennial Commission may perform such work as is necessary to complete the rededication of the World War I Memorial and enhancement of the General Pershing Commemorative Work under section 3 of the World War I Memorial Act of 2014, subject to section 8903 of title 40, United States Code..
4.Additional amendments to World War I Centennial Commission Act
(a)Ex officio and other advisory membersSection 4 of the World War I Centennial Commission Act (Public Law 112–272; 126 Stat. 2449) is amended by adding at the end the following new subsection:

(e)Ex officio and other advisory members
(1)PowersThe individuals listed in paragraphs (2) and (3), or their designated representative, shall serve on the Centennial Commission solely to provide advice and information to the members of the Centennial Commission appointed pursuant to subsection (b)(1), and shall not be considered members for purposes of any other provision of this Act.
(2)Ex officio membersThe following individuals shall serve as ex officio members:
(A)The Archivist of the United States.
(B)The Librarian of Congress.
(C)The Secretary of the Smithsonian Institution.
(D)The Secretary of State.
(E)The Secretary of Veterans Affairs.
(F)The Administrator of General Services.
(G)The Secretary of Education.
(3)Other advisory membersThe following individuals shall serve as other advisory members:
(A)Four members appointed by the Secretary of Defense in the following manner: One from the Navy, one from the Marine Corps, one from the Army, and one from the Air Force.
(B)Two members appointed by the Secretary of Homeland Security in the following manner: One from the Coast Guard and one from the United States Secret Service.
(C)Two members appointed by the Secretary of the Interior, including one from the National Park Service.
(4)VacanciesA vacancy in a member position under paragraph (3) shall be filled in the same manner in which the original appointment was made..
(b)Payable rate of staffSection 7(c)(2) of such Act (Public Law 112–272; 126 Stat. 2451) is amended—
(1)in subparagraph (A), by striking the period at the end and inserting , without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates.; and
(2)in subparagraph (B), by striking level IV and inserting level II.
(c)Limitation on obligation of Federal funds
(1)LimitationSection 9 of such Act (Public Law 112–272; 126 Stat. 2453) is amended to read as follows:

9.Limitation on obligation of Federal fundsNo Federal funds may be obligated or expended for the designation, establishment, or enhancement of a memorial or commemorative work by the World War I Centennial Commission..
(2)Conforming amendmentSection 7(f) of such Act (Public Law 112–272; 126 Stat. 2452) is repealed.
(3)Clerical amendmentThe item relating to section 9 in the table of contents of such Act (Public Law 112–272; 126 Stat. 2448) is amended to read as follows:


Sec. 9. Limitation on obligation of Federal funds..
 

December 8, 2014
Reported from the Committee on Natural Resources with an amendment
December 8, 2014
The Committee on Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
